DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 16 December 2021.  As directed by the amendment: claims 1-3, 5, 8, 11-17, and 19 have been amended; no claims have been cancelled or added. Thus, claims 1-20 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive. Applicant argues that (1) Higashikawa is a pre-filled syringe and does not prevent mixing and therefore fails to anticipate the claimed invention, and (2) Fago does not disclose a hollow plunger (where element 32 is a closed end) and therefore fails to anticipate the claimed invention.
Regarding Higashikawa, Higashikawa discloses that “injection agents can be sequentially injected separately or mixedly by a simple operation” (abstract) as desired by a user and therefore seals each chamber as required by the claims. The pre-filled nature of the syringe of Higashikawa does not teach away from any of the claimed limitations, particularly because the method steps say that each of the steps can be done “before or after” placement of the hollow plunger. The rejection is maintained as demonstrated below.
Regarding Fago, the embodiment disclosed by Fig. 11 of Fago “has an axial passageway 136 defined therein that may be sealed on one end by a removable thumb tab 138 (or other appropriate sealant or sealing device) and the second check valve 132” (¶0053), where the presence of a check valve (132) neither negates nor inhibits the plunger (134) from being hollow, as evidenced by flow through both the axial passageway (136) and through the check valve (132). However, upon further consideration of Fago, because claim 3 depends on claim 2, Fago fails to anticipate claim 3 because it fails to anticipate a “variation” of the “inner surface of the reservoir” as required. As such, because Higashikawa already anticipates claim 1, the rejection in view of Fago of claims 1, 3, and 18 is withdrawn.
Claim Objections
Claims 1, 6, 8, and 9 are objected to because of the following informalities:  
In claim 1, line 13, “varying the volume” should be “varying a volume”
In claim 1, line 15, “the other end in the interior” should be “another end in the interior”
In claim 1, lines 18-19, “at one end thereof” and “at another end thereof” should be “at the one end thereof” and “at the other end thereof”
In claim 6, lines 2-3, “its proximal and/or distal end” should be “a proximal end and/or a distal end”
In claim 8, line 4, “with the injections” should be “with the injection” (singular)
In claim 9, line 5, “support on the skin” should be “support on [[the]] skin”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 8, the limitation “said syringe connector” is indefinite because it is unclear if the syringe connector is the preamble “syringe-connector type device” or if it is a newly introduced “syringe connector.” For examination purposes, syringe connectors in prior art that teach all of the other elements of the claim with either the preamble “device” or a newly introduced “syringe connector” will be interpreted as rendering the limitation obvious.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 11, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashikawa (US 5599312).
Regarding claim 1, Higashikawa discloses:
A syringe-connector device (Fig. 6) for separately administering at least two products in controlled quantities (Col. 7:48-55 – the device is used “to provide plural injection agent chambers” and can provide “different injection solutions” that are injected) by a single injection comprising: a reservoir (101) having an inner wall (inside of chamber 113); and a hollow plunger (116 – the cylinder 116 is a part that moves up and down inside of a tube and therefore fulfills the definition of a plunger) configured to be moved within the reservoir (101) (Col. 8:19-29 – “After the medicine contained in the chamber 113 is completely discharged” the valve 115 is opened so “the medicine contained in the chamber 114 will be discharged”), said hollow plunger (116) being open by an internal channel (117), from an end (115) inserted inside said reservoir (101) to another end (end with opening for plunger 104, see Image 1 below) in a proximal connection (connection to plunger 104), said hollow plunger (116) forming a sealed barrier (Col. 8:13 – “liquids are sealed in both chambers 113 and 114,” which means that the interior chamber 114 of hollow plunger 116 forms a sealed barrier in addition to the inner wall of the reservoir 101) with the inner wall of said reservoir (101), a stroke of the hollow plunger (116) varying the volume of said reservoir (101) according to a position of the hollow plunger (116) from one end (Fig. 6) to the other end (Fig. 7) in the interior of said reservoir (101) (the volume within chamber 113 varies due to the movement of hollow plunger 116 during use of the device), said proximal connection (Image 1) remaining constantly accessible outside of said reservoir (101) (Fig. 7 – the flange at the proximal end of plunger 116 is constantly accessible even when the plunger 116 is fully depressed into reservoir 101), said reservoir (101) being open at one end thereof (end with needle 109) in a distal connection (the distal connection is where needle 109 is attached) and at another end thereof (103) to introduce and allow said hollow plunger (116) to circulate (Figs. 6, 7 – the end of the reservoir 101 with flange 103 is open to allow free control of plunger 116 during use).
Image 1. Annotated portion of Fig. 6

    PNG
    media_image1.png
    421
    783
    media_image1.png
    Greyscale

Regarding claim 2, Higashikawa discloses:
The device (Fig. 6) according to claim 1, further comprising at least one solid plunger (111) movable within said reservoir (101), the at least one solid plunger (111) being introduced into said reservoir (101) before introduction of said hollow plunger (116) (see below), wherein said inner wall (inner wall of reservoir 101) has, from the one end or the other end (distal end of the device where the needle 109 is connected) of said reservoir (101), a variation (102) of a section of the inner wall configured to break the sealing between said solid plunger (111) and said inner wall of said reservoir (101) (Col. 7:67, Col. 8:1-9 – the enlarged portion 102 is a variation in the reservoir that unseals chamber 113, and therefore breaks the sealing between solid plunger 111 and the inner wall of reservoir 101, to allow fluid to flow through passage 108 and out of needle 109), said at least one solid plunger (111) forming a sealed barrier with said inner wall of said reservoir (101) with an exception of a distance on which the inner wall has a variation of its section (Col. 8:13 – “liquids are sealed in both chambers 113 and 114,” which means that solid plunger 111 provides a seal for chamber 113 before it is dispensed through enlarged portion 102 to allow the liquid within chamber 113 to be dispensed from the device), and the at least one solid plunger (111) is configured such that when the at least one solid plunger is in contact with said one end or the other end of said reservoir, the at least one solid plunger is no longer sealed with said inner wall of said reservoir (101), which allows said products to pass between said at least one solid plunger (111) and said inner wall of said reservoir (101) (Col. 7:67, Col. 8:1-9 – the enlarged portion 102 113, and therefore breaks the sealing between solid plunger 111 and the inner wall of reservoir 101, to allow fluid to flow through passage 108 and out of needle 109).
Higashikawa discloses a solid plunger (111) within a reservoir (101) in addition to a hollow plunger (116) but is silent about “the at least said solid plunger is introduced into said reservoir before the introduction of said hollow plunger.” Examiner notes that the description of a solid plunger being “introduced into said reservoir before the introduction of said hollow plunger” is being interpreted as a product by process limitation which requires the product of a solid plunger being more distal within a reservoir than a hollow plunger that is assembled by the process of introducing a solid plunger within the reservoir before the introduction of a hollow plunger. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Higashikawa is silent regarding the process by which the solid plunger, hollow plunger, and reservoir are assembled, the resulting structure of Higashikawa is the same or similar to the required resulting structure of the claim. In Higashikawa, because the solid plunger (111) is distal to the hollow plunger (116), the solid plunger (111) is being considered to have been placed within the reservoir (101) before the hollow plunger (116) and therefore provides sufficient structure to fulfill the product-by-process limitation of the solid plunger being “introduced” “before the introduction” of the hollow plunger.
Regarding claim 4, Higashikawa discloses:
The device (Fig. 6) according to claim 1, wherein said device is connected to one or more of: one or more syringe-type administration devices, an injector pen, an injection bag, a bottle, a cartridge, an injector, a pump, a needle, a catheter, and a connector (Fig. 6 – the device can be connected to at least a needle 109, as disclosed in this figure, and therefore is fully capable of being connected to one or more of the claimed list).
Regarding claim 5, Higashikawa discloses:
The device (Fig. 6) according to claim 1, wherein a diameter of said internal channel (117) is of a size to allow passage of said at least two products to be administered (the diameter of internal channel 117 is sufficiently small to allow fluid to flow through the needle 109 and therefore discloses a diameter that allows the passage of the products within the device).
Regarding claim 6, Higashikawa discloses:
The device (Fig. 6) according to claim 1, wherein said syringe-connector (Fig. 6) comprises at its proximal and/or distal ends connections (proximal connection with channel 108) and which can be male or female (Fig. 6 – the connection passage 108 is a male connector because it fits within a female connection with needle 109), and be chosen from the connections of luer, luer-lock, screw, needle, septum, valve type (the connection type is that of a needle 109).
Regarding claim 11, Higashikawa discloses:
A method for using the syringe-connector type device (Fig. 6) as defined in claim 1 (see the rejection of claim 1 above), the method comprising: using the syringe-connector device by administering the at least two products used in treatment of diabetes, infertility, hormone therapy, oncology as vaccines or in all treatments in which several close injections are to be performed (Col. 2:59-63 – the syringe is used to administer “one or plural different injection agents,” including “several kinds of prophylactic vaccine,” as disclosed in Col. 13:15).
Regarding claim 14, Higashikawa discloses:
The method according to claim 11, wherein said at least two products to be administered in said volumes are in one or more of solid, semi-solid, lyophilized and non-lyophilized form and are preloaded or loaded when using said syringe-connector device (Col. 7:52-55 – the solutions can be synthesized from “frozen and dried solid medicines”).
Regarding claim 15, Higashikawa discloses:
A method for filling the syringe-connector device (Fig. 6) as defined in claim 1 (see the rejection of claim 1 above), the method comprising: closing one side of said reservoir (101) with the hollow plunger (116); and filling the syringe-connector device (Fig. 6) by introducing the at least two products to be packaged inside said reservoir (101) on a side of the distal connection (connection with passage 108 to needle 109) or on a side of said hollow plunger (116) before or after said hollow plunger (116) is introduced into said reservoir (101) (Fig. 6 – when the device is assembled, the products are introduced inside the reservoir 101 between the distal connection with passage 108 and the hollow plunger 116, 113; examiner notes that because this can be done “before or after said hollow plunger is introduced into said reservoir,” no specific order of assembly is required and the final product is sufficient to anticipate this method step).
Regarding claim 16, Higashikawa discloses:
The method according to claim 15, further comprising introducing the at least two products to be conditioned inside the reservoir (101) that is partitioned in volumes thereof by a solid plunger (111) and the hollow plunger (116) on the side of the distal connection (connection with passage 108 to needle 109) after said solid plunger (111) is positioned in said reservoir (101) or on the side of said hollow plunger (116), before or after said solid plunger (111) or said hollow plunger (116) is introduced into said reservoir (101) (Fig. 6 – when the device is assembled, the products are introduced inside the reservoir 101 between the distal connection with passage 108 and the hollow plunger 116, forming chamber 113; examiner notes that because this can be done “before or after said hollow plunger is introduced into said reservoir,” no specific order of assembly is required and the final product is sufficient to anticipate this method step).
Regarding claim 17, Higashikawa discloses:
The device (Fig. 6) of claim 2, wherein said inner wall has, from the one end or the other end (distal end of the device where the needle 109 is connected) of said reservoir (101), over a distance substantially equal to a thickness (interpreted as the axial length) of said solid plunger (111), a variation (102) of the section of the inner wall configured to break the sealing between said solid plunger (111) and said inner wall of said reservoir (101) (Col. 7:67, Col. 8:1-9 – the enlarged portion 102 is a variation in the reservoir that unseals chamber 113, and therefore breaks the sealing between solid plunger 111 and the inner wall of reservoir 101, to allow fluid to flow through passage 108 and out of needle 109), an increase in a diameter (Col. 13:67 – “an enlarged portion 102” has an increased diameter with respect to the rest of the reservoir 101).
Regarding claim 19, Higashikawa discloses:
The device (Fig. 6) of claim 5, wherein said diameter is greater in diameter than or at least equal to a diameter of a needle duct (108) when the distal connection is provided with a needle (109) (Fig. 6 – the diameter of channel 117 is greater than the diameter of the solution passage 108).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higashikawa in view of Cheikh (US 6349850).
Regarding claim 7, Higashikawa discloses the device according to claim 1 but is silent regarding “an adapter configured to allow fixing of an injector pen to said device, the adapter being fixed on said distal connection around a needle.” However, Cheikh discloses a syringe-connection device (21; Fig. 12), thus being in the same field of endeavor, with an adapter (29) which allows the device (21) to be fixed to an injector (19) at a distal connection of the injector (19) around its needle (25; Fig. 14). Cheikh teaches providing such an adapter in order to prepare a solution within the reservoir before use for injection by a user (Col. 8:17-20). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Higashikawa to incorporate an adapter as taught by Cheikh in order to prepare a solution within the device before it is used by a user for injection, as acknowledged by Cheikh. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higashikawa in view of Denning et al (US 2013/0018311) further in view of Weingarten (US 3896805).
Regarding claim 8, Higashikawa discloses the device according to claim 1 but is silent regarding the device being “sterilized before filling with materials compatible with the injections,” “transparent,” or being “graduated.”
Regarding the device being “sterilized before filling with materials compatible with the injections,” Denning teaches a syringe connecting device (Fig. 1), thus being in the same field of endeavor, which is sterilized before use of the device to deliver a fluid (¶0244) in order to provide a sterile device that is ready for use. Examiner notes that the description of being “sterilized before filling” is being interpreted as a product by process limitation which requires the product of a sterilized device by the process of sterilization specifically before filling. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made 
Regarding a device that “is graduated,” Denning further teaches providing a syringe connecting device with “graduations or indicia” to monitor or track the volume of fluid injected with the device (¶0241). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Higashikawa to be able to be graduated as taught by Denning in order to monitor or track the volume of fluid during use of the device as acknowledged by Denning.
Regarding the device being “transparent,” Weingarten teaches an injection device (Fig. 1), thus being in the same field of endeavor, which is made from a transparent material in order to allow a user to “watch the operation to be sure that the medications are properly fed into the patient” (Col. 3:26-30). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Higashikawa to incorporate a transparent material as taught by Weingarten in order to allow a user to monitor the operation of the device, as acknowledged by Weingarten.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Higashikawa in view of Denning.
Regarding claim 10, Higashikawa discloses the device according to claim 1 but is silent regarding “a lock that avoids reuse of the device, the lock being configured to control different injection depths of a needle when said hollow plunger is introduced to one end or the other end of said reservoir.” However, Denning teaches a syringe connecting device (Fig. 30), thus being in the same field of endeavor, which comprises a locking mechanism in the form of retaining finger (375) which cooperate with a crimp (326) that prevent two elements of a fluid injection assembly (312, 314; Fig. 32) from being removed from one another (¶0261). This locking arrangement avoids reuse of the device because the fluid reservoir and the plunger cannot be disengaged from one another. Additionally, this arrangement (366; Fig. 34) that is housed in one of the two elements (312, 314) and acts as the fluid path because the locking arrangement defines the maximum movement of the needle (366). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Higashikawa to incorporate the locking mechanism of Denning in order to prevent reuse of the device. Doing so would avoid reuse of the device and would control different injection depths of a single needle, as described in Denning. 
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higashikawa in view of Kuhn et al (US 2013/0144262).
Regarding claim 12, Higashikawa discloses the method according to claim 11 but is silent regarding the products being “administered in the treatment of diabetes” and “selected from at least one of the following groups: a) insulin or an insulin derivative, b) GLP-1 or peptide analogues of GLP-1, and c) Glucagon or an analogue of Glucagon, in stable form in solution or in solid or freeze-dried form to be reconstituted” However, Kuhn teaches a disease treatment using injections (Abstract), thus being in the same field of endeavor, using multiple injections to treat diabetes by using insulin, insulin derivatives, GLP-1 or GLP-1 analogs (¶0012). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Higashikawa to incorporate products in the form of insulin, insulin derivatives, GLP-1 or GLP-1 analogs as taught by Kuhn in order to treat diabetes, as recognized by Kuhn.
Regarding claim 20, Higashikawa in view of Kuhn discloses the method of claim 12, where the insulin or insulin derivative taught by Kuhn in the rejection of claim 12 includes slow insulin mixtures (¶0004 – GLP-1 can be used with long-acting insulin).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Higashikawa in view of Garnick et al (US 2002/0058035).
Regarding claim 13, Higashikawa discloses the method according to claim 11 but is silent regarding the products being “products selected from at least one of the following groups a) to c) are administered in the treatment of female infertility: a) The GnRH (gonadotropin-releasing hormone) agonists, b) The GnRH (Gonadotropin-releasing hormone) antagonists, and c) The follicle-stimulating hormone.” However, Garnick teaches a disease treatment using injections (¶0033), thus being in the (¶0033, 0034). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Higashikawa to incorporate products in the form of a GnRH antagonist as taught by Garnick in order to treat female infertility, as recognized by Garnick.
Allowable Subject Matter
Claims 3, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783